Citation Nr: 0527153	
Decision Date: 10/05/05    Archive Date: 10/17/05	

DOCKET NO.  03-05 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Martinsburg, West Virginia





THE ISSUE

Entitlement to reimbursement for payment by VA of cost of 
unauthorized private medical treatment received by the 
veteran for heart disease and surgery provided at the 
Winchester Medical Center from January 19 to 31, 2002.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1962 to 
June 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse determinations of the 
VAMC in Martinsburg, West Virginia.  The VAMC initially 
denied payment or reimbursement for all medical treatment 
received by the veteran at the Winchester Medical Center 
commencing on January 19, 2002, but later agreed to pay for 
the veteran's initial emergency room (ER) services provided 
for evaluation of left-sided back pain and shoulder pain from 
a slip and fall injury.  The veteran has continued this 
appeal as to the VAMC's denial of payment for follow-up 
treatment for heart disease and coronary artery bypass graft 
surgery which followed the veteran's initial ER treatment.  

This case was last before the Board in October 2004, at which 
time it was remanded for additional evidentiary development.  
The Board finds that all of the development requested in its 
previous remand was not adequately completed.  Although a 
Veterans Claims Assistance Act (VCAA) standard form 
notification was apparently posted to the veteran in 
January 2005, the most important part of this notice, the 
notification of the evidence necessary to substantiate his 
claim, as contained in the last sentence of paragraph two of 
this letter is grammatically incorrect and in no way 
describes the evidence necessary to substantiate his claim.  
The Board requested a review of the claims folder with the 
production of a clinical opinion as to whether the veteran 
could have safely been transferred from the private hospital 
to a VA facility on January 19 or 20, 2002, after his ER 
treatment at Winchester had been stabilized, but the medical 
opinions provided in December 2004 and March 2005 fail to 
adequately discuss this issue or provide any substantive 
opinion on this issue.  The remand noted that the Board was 
unable to determine whether the veteran had a veterans 
service organization as an appointed representative and that 
it would be necessary to discover this fact and to include 
the representative in the adjudication of this claim.  There 
is no indication that the VAMC made any inquiry or effort in 
this regard on remand.  The Board requested that an 
adjudicator conduct whatever research was necessary into VAMC 
records to determine whether on January 19 and 20, 2002, the 
veteran could have been admitted, provided a bed and provided 
prompt medical treatment for his heart disease based upon 
availability of beds and staff at the time, and requested 
that the results of this research be reduced to a written 
report which was added to the expense folder.  Although a 
short printout was provided indicating an apparent 
availability of beds on certain wards during this period, 
there is no indication of whether there is any evidence that 
the veteran's physician or family made any efforts to contact 
the VAMC during this period, no indication of whether a 
qualified heart surgeon was available at this time, and this 
matter was not reduced to any form of a written report other 
than the email message placed on file.  For these reasons, 
the appeal does not comply with the United States Court of 
Appeals for Veterans Claims (Court) decision in Stegall v. 
West, 11 Vet. App. 268 (1998).  In consideration of all of 
the evidence of record, however, the Board finds such error 
to be harmless because the Board will grant the benefit 
sought in its entirety.  


FINDINGS OF FACT

1.  Although the veteran was not in receipt of an award of 
service connection for heart disease during his admission to 
the Winchester Medical Center, he was subsequently granted 
service connection for coronary artery disease, status-post 
coronary artery bypass graft associated with diabetes 
mellitus type II with nonproliferative diabetic neuropathy 
and nephropathy with a 100 percent evaluation, made effective 
from January 19, 2002, the date the veteran was first 
admitted to the Winchester Medical Center.  

2.  Although the veteran was initially admitted to the 
Winchester Medical Center ER for evaluation of left-sided 
back pain and shoulder pain from a slip and fall injury (a 
medical condition previously found to be emergent in nature 
by the VAMC and for which payment has already been made under 
the Millenium Health Care Act), medical workup at that time 
resulted in the immediate discovery of an exceedingly large 
heart on chest X-ray with symptoms of significant congestive 
heart failure, severe multi-vessel coronary artery disease 
with severely reduced left ventricular systolic function, 
pulmonary venous and pulmonary arterial hypertension, and a 
significant amount of fluid which presented the immediate 
risk of a massive heart attack; these findings simply 
represented a continuation of an emergent medical situation 
such that VA or other Federal facilities were not feasibly 
available, and an attempt to use them before hand would not 
have been reasonable, sound, wise, or practical.  

3.  The subsequently discovered heart disease in the veteran 
resulted in a medical emergency of such nature that any delay 
in attempting to have him transferred to a VA or other 
Federal facility would have been hazardous to his life or 
health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred with the Winchester Medical Center 
for the cost of all workup, treatment, coronary artery bypass 
grafting surgery, and postoperative treatment have been met.  
38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 17.52, 17.54, 17.120 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  As indicated in the introduction, the Board finds 
that VCAA duties to assist and notify were not satisfied in 
this appeal.  Because the Board will grant a complete 
allowance of the benefit sought on appeal, any error in this 
regard is harmless.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that, when 
VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary, as authorized in § 1710 of 
the Title, may contract with nondepartment facilities in 
order to furnish certain types of medical care.  Contracts 
for such treatment, however, must be authorized in advance of 
the provision of such treatment.  

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary shall furnish hospital care and medical services 
which the Secretary determines to be needed to any veteran 
for a service-connected disability, and to any veteran who 
has a service-connected disability rated at 50 percent or 
more.  These rules govern basic eligibility for VA care and 
treatment.  

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 provide the rules 
governing the reimbursement of unauthorized medical expenses.  
The United States Code provides that the Secretary may 
reimburse veterans entitled to hospital care or medical 
services under this chapter for the reasonable value of such 
care or services, including travel and incidental expenses, 
for which such veterans have made payment, from sources other 
than VA, where (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such are or services were 
rendered to a veteran in need thereof or an adjudicated 
service-connected disability; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise 
or practical.  

Analysis: On January 19, 2002, the veteran presented to the 
private Winchester Medical Center ER by fire rescue on a 
board with collar for evaluation of left-sided back pain and 
shoulder pain from a slip and fall.  He had struck his head 
and was amnestic to some of the events.  He complained of 
left-sided chest pain as well.  While lying on the backboard, 
he appeared obviously to be short of breath secondary to 
anemia and to low iron content.  He had been informed of this 
via the local VAMC.  The veteran's spouse stated that for the 
past several days he had become increasingly more short of 
breath and that just moving several feet made him very, very 
short of breath.  He denied any history of coronary artery 
disease but did have a history of non insulin dependent 
diabetes mellitus and hypercholesterolemia.  The veteran's 
wife stated that she had become very concerned that at times 
the veteran would become very pale, nauseated and almost drop 
to the floor and that his shortness of breath had become 
overwhelming.  

Immediate work-up revealed that lung sounds were worrisome 
for congestive heart failure.  Although he was evaluated and 
treated for the immediate traumas of his slip and fall, the 
ER records make it clear that congestive heart failure seemed 
to be the veteran's principle and immediate problem.  A chest 
X-ray revealed "an alarmingly large heart."  There was 
severe cardiomegaly.  As the veteran's case was being worked 
up, he became more and more short of breath and had to be 
placed on a breather mask.  Echocardiogram showed a low 
ejection fraction, a large cardiomegaly, and a 2-centimeter 
pericardial effusion.  The veteran was cleared from the 
trauma standpoint, but he clearly still remained at a 
tachycardiac rate.  Just standing up to urinate at his 
bedside, he was diffusely diaphoretic, short of breath, and 
completely washed out.  He was literally exhausted after this 
very simple maneuver.  It was determined that, from a 
cardiopulmonary standpoint at that time there was no way that 
the veteran could be sent home.  As a result of this, the 
veteran was admitted to the hospital for close observation of 
pericardial effusion.  

Cardiac catheterization resulted in discovery of severe 
multi-vessel coronary artery disease with severely reduced 
left ventricular systolic function as well as pulmonary 
venous and pulmonary arterial hypertension.  The following 
day he was provided surgery for four-way coronary artery 
bypass grafting.  This surgery was followed by what appears 
to be an appropriate period of postoperative recovery in the 
hospital.  

In the adjudication of this claim, both before and after the 
Board remanded the appeal for additional development, the 
VAMC continued to report that treatment for the veteran's 
heart disease was entirely unrelated to treatment provided 
him at the ER initially for his back and shoulder pain 
attributable to a slip and fall.  Of course treatment for 
orthopedic problems is certainly different than treatment for 
heart problems, but the question presented in this appeal is 
whether the care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  Partial payment has already been accorded 
the veteran for the initial ER treatment for his presenting 
symptoms, so no discussion of that portion of the treatment 
is necessary.  

The preponderance of the evidence on file supports a 
conclusion that the prompt follow-up treatment for heart 
disease, once discovered, was also rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  This conclusion is well 
supported by the medical evidence of treatment on file.  It 
is also supported in statements of the veteran and his 
spouse.  It is also supported in the May 2002 statement of 
Juan M. Pittaluga, M.D., who wrote that it was clear from a 
medical standpoint that the veteran required prompt surgical 
intervention.  In May 2002, the private physician who 
actually performed the bypass graft surgery for the veteran 
wrote that the veteran's operation was "urgently needed."  

The Board remanded the appeal for the production of a 
clinical opinion.  A VA cardiologist from the Martinsburg 
VAMC wrote a statement in December 2004 which simply did not 
answered the question presented.  He did state that it would 
have been better if one of the family members or attending 
physician called and discussed this surgery with the VAMC 
before proceeding.  In March 2005, asked again to review the 
file and produce an opinion, this physician wrote that he 
felt the veteran's condition "was rather acutely 
decompensating and unstable."  He suggested the veteran 
might have been transferred by helicopter to the Washington 
VAMC.  Then he provided his personal opinion that it might be 
advisable that all procedures be performed at "the same 
facility."  Though not entirely clear, this opinion is more 
supportive of a finding that the veteran's treatment for 
heart disease at the Winchester Medical Center was emergent 
in nature.  Accordingly, there is essentially an absence of 
competent evidence which shows or suggests that there came a 
time, during the veteran's treatment for heart disease at the 
Winchester VAMC, when he was sufficiently stabilized such 
that he could be safely moved to a VA facility for completion 
of any remaining treatment necessary, including bypass graft 
surgery, if stabilization had occurred before that point.  

With respect to this issue, it is noteworthy that Dr. 
Pittaluga wrote that, in his experience, every time a request 
for transfer to the VAMC was made, a minimum wait of three to 
ten days had occurred before the actual move could be made.  
The veteran contends that the VAMC was in fact properly 
notified on the date of his admission to the Winchester 
Medical Center by his doctor at that facility, and that the 
veteran's spouse contacted the VAMC on January 21, 2002, and 
was told by "Peter (last name unknown)" that transfer was 
not possible because there was no beds and no transfers 
accepted due to the Martin Luther King holiday.  The VAMC did 
produce an email message indicating an availability of beds 
during this occasion, but there is essentially an absence of 
any evidence showing or tending to show that the veteran, his 
doctor, or family members failed to contact the VAMC to 
request further instructions as to whether or not the veteran 
might be accepted at that or some other VA facility.  

The VA cardiologist's statement that the veteran could have 
been transferred by helicopter to the Washington VAMC 
presents the physical possibility that such transfer might 
have been feasible, but there is no indication or evidence on 
file that the veteran, his doctor or wife were informed that 
VA would take such action as necessary to secure such 
helicopter transfer to Washington VAMC at any time at or 
after the veteran's actual admission to the Winchester VA 
Medical Center in January 2002.  That is, this suggestion, 
made long after the incident in question, is purely 
speculative.  There being a complete absence of any evidence 
that the veteran was stabilized sufficient to transfer to a 
VA facility at any time subsequent to his initial admission 
to the Winchester VA Medical Center for treatment for heart 
disease, the Board can only conclude that the preponderance 
of the evidence shows that all of the veteran's treatment at 
that facility was emergent in nature.  

Although not service connected for heart disease at the 
actual time that he was admitted to the Winchester Medical 
Center ER in January 2002, the veteran was subsequently 
granted service connection for heart disease, specifically 
including the postoperative residuals of his bypass graft 
surgery, and with a 100 percent evaluation made effective to 
the actual date of admission to the Winchester ER on 
January 19, 2002.  Accordingly, the treatment rendered the 
veteran at this private facility was indeed for service-
connected disability.  

Finally, the Board finds that a preponderance of the evidence 
on file reveals that VA or other Federal facilities 
(including the Martinsburg, West Virginia, VAMC) were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise or practical.  
The evidence on file shows that contacts were made with that 
VAMC and the veteran's immediate admission for treatment for 
heart disease was refused.  There is no evidence that the 
Martinsburg VAMC, once notified, expended any effort in an 
attempt to get the veteran treated at some other VA or 
Federal facility, such as transfer to the Washington VAMC via 
helicopter.  


ORDER

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment provided to the 
veteran for heart disease, including bypass graft surgery and 
a period of postoperative recovery provided at the Winchester 
Medical Center from 19 to 31 January, 2002, is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


